DETAILED ACTION
In response to remarks filed on 21 December 2021
Status of Claims
Claims 1-3, 6-11 and 13 are pending;
Claim 1 is currently amended;
Claims 2, 3, 6-11 and 13 were previously presented;
Claims 4, 5, 7, 12 and 14 are cancelled;
Claims 1-3, 6-11 and 13 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 21 December 2021 have been fully considered and they are persuasive. A new 103 rejection has been introduced to reject the claims
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg (U.S. Patent No. 2,096,850) in view of Cunningham (U.S. Patent No. 3,169,376).
As to Claim 1, Forsberg discloses a tunnel adaptive lining structure in complex environment, comprising a lining (#20), a pressure regulating layer (Space between #15 and #20) and a connecting cylinder (Portion of #23 below #23a); wherein the pressure regulating layer (Space between #15 and #20) is provided between the lining (#20) and a surrounding rock (Rock surrounding #15); and the connecting cylinder (Portion of #23 below #23a) is provided in the tunnel and runs through the top of the lining (#20); the connecting cylinder is communicated with the pressure regulating layer through an internal water connecting pipe (Portion of #23 above #23a); a first branch pipe (#22). 
However, Forsberg is silent about wherein two one-way valves are provided in the connecting cylinder, and the two one-way valves are provided in opposite directions; the upper ends of the two one-way valves are communicated with each other through the first branch pipe, and the first branch pipe is communicated with the internal water connecting pipe. Cunningham discloses two one-way valves (Left #100, Right #100) provided in a connecting cylinder (#78), and the two one-way valves are provided in opposite directions (Left #100 blocks #96 and allows flow in one direction via #98; Right #100 blocks #98 and allows flow in an opposite direction via #96); the upper ends of the two one-way valves are communicated with each other through a first branch pipe (#102), and the first branch pipe is communicated with an internal water connecting pipe (#64). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the connecting cylinder with two one-way valves provided in opposite directions; the upper ends of the two one-way valves are communicated with each other through the first branch pipe, and the first branch pipe is communicated with the internal water connecting pipe. The motivation would have been to control the flow of fluid. 
As to Claim 2, Forsberg as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Forsberg as modified also teaches wherein the pressure regulating layer comprises a plurality of pressure regulating chambers, and adjacent pressure regulating chambers are communicated with each other through connecting pipes (Remaining #22 not adjacent to #23) of the pressure regulating chambers; the outer side of the pressure regulating chamber is in contact with the surrounding rock, and the inner side of the pressure regulating chamber is connected with the outer wall of the lining.  
As to Claim 3, Forsberg as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Forsberg as modified also teaches wherein the pressure regulating chamber is made of flexible high-pressure resistant material (#20 is flexible).  
As to Claim 6, Forsberg as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Forsberg as modified also teaches wherein a water collecting port (#25) is provided at the top of the connecting cylinder, and the water collecting port is communicated with the surrounding rock.  
As to Claim 7, Forsberg as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Forsberg as modified also teaches wherein a one-way valve (#23a) is provided in the connecting cylinder, and the one-way valve is used for communicating the interior of the lining with the surrounding rock.  
As to Claim 8, Forsberg as modified teaches the invention of Claim 1 (Refer to Claim 1 discussions). Forsberg as modified also teaches comprising the steps of: step 1, making pressure regulating chambers (Space between #15 and #20) with corresponding sizes according to the size of a tunnel, so that the pressure regulating layer consisted of a plurality of pressure regulating chambers covers the inner surface of the surrounding rock; step 2, fixing the pressure regulating chamber on the surrounding rock of the tunnel, and connecting the connecting pipes (#22) of the pressure regulating chambers with each other; step 3, installing and fixing the connecting cylinder (#23) between the top two pressure regulating chambers; step 4: repeating the above steps 2 and 3, and installing a plurality of circles of pressure regulating chambers according to the length requirements; step 5: regulating the pressure value of the one-way valve and installing; step 6, pouring the lining (#20) and finishing.
As to Claim 9, Forsberg as modified teaches the invention of Claims 8 (Refer to Claims 8 discussions). Forsberg as modified also teaches wherein the pressure regulating layer comprises a plurality of pressure regulating chambers, and adjacent pressure regulating chambers are communicated with each other through connecting pipes (Remaining #22 not adjacent to #23) of the pressure regulating chambers; the outer side of the pressure regulating chamber is in contact with the surrounding rock, and the inner side of the pressure regulating chamber is connected with the outer wall of the lining.
	As to Claim 10, Forsberg as modified teaches the invention of Claims 8 (Refer to Claims 8 discussions). Forsberg as modified also teaches wherein the pressure regulating chamber is made of flexible high-pressure resistant material (#20 is flexible).
	As to Claim 11, Forsberg as modified teaches the invention of Claims 8 (Refer to Claims 8 discussions). Forsberg as modified also teaches wherein the connecting cylinder is communicated with the pressure regulating layer through an internal water connecting pipe (Portion of #23 above #23a).
	As to Claim 13, Forsberg as modified teaches the invention of Claims 8 (Refer to Claims 8 discussions). Forsberg as modified also teaches wherein a water collecting port (#25) is provided at the top of the connecting cylinder, and the water collecting port is communicated with the surrounding rock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678